Citation Nr: 0705138	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-14 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE

Entitlement to special mode transportation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from July 1954 to August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 denial of entitlement to 
special mode transportation from the Department of Veterans 
Affairs (VA) Medical Center (VAMC) in Palo Alto, California.  

The veteran was afforded a Video Conference Hearing before 
the undersigned Veterans Law Judge in April 2006.  A 
transcript is associated with the claims file.  


FINDING OF FACT

The veteran has a medical necessity for special mode 
transportation, is unable to defray the costs of such 
transportation, and would only need the transportation for 
authorized or emergency travel between his home and VA health 
care facilities.  


CONCLUSION OF LAW

The criteria for entitlement to special mode transportation 
have been met.  38 U.S.C.A. § 111 (West 2002); 38 C.F.R. § 
17.143 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for entitlement to special mode 
transportation.  Therefore, no further development is needed 
with respect to this claim.  

Legal Criteria

VA will provide for transportation for a veteran or other 
person traveling by a specialized mode of transportation such 
as an ambulance, wheelchair van, or other vehicle specially 
designed to transport disabled individuals provided that (i) 
a physician determines that the special mode of travel is 
medically required; (ii) the person is unable to defray the 
expenses of the travel; and (iii) the travel is authorized in 
advance or was undertaken in connection with a medical 
emergency such that delay to obtain authorization would be 
hazardous to the person's life and health.  38 C.F.R. § 
17.143(c).

Analysis

The veteran contends that he is entitled to special mode 
transportation to travel between his home and his 
appointments at VA health care facilities.  

The veteran is service-connected for multiple disabilities, 
and his combined rating is 100 percent.  The veteran's 
physician, a VA staff member, stated that the veteran suffers 
from Meniere's disease, ileostomy (history of bladder 
cancer), stool incontinence, history of prostate cancer, 
peripheral neuropathy, hypertension, sciatica, chronic 
anemia, abdominal aortic aneurysm, and bilateral knee 
osteoarthritis.  As the veteran's service-connected 
disabilities are above 30 percent, he is deemed unable to 
defray the costs of special mode transportation.  See 
38 C.F.R. § 17.143(d)(3).  As such, the Board must focus its 
attention on if the veteran's special mode transportation is 
determined by a physician to be medically required.  See 
38 C.F.R. § 17.143(c)(2).    

According to both the veteran and his VA physician, the 
veteran has in the past been entitled to special mode 
transportation so that he may attend his VA medical 
appointments.  The reason for this past qualification was due 
to the veteran's stool incontinence, which makes him unable 
to travel a considerable distance by motor vehicle without 
frequent bathroom stops.  The veteran lives approximately 100 
miles from the nearest VA medical facility, and cannot make 
the drive without needing to stop multiple times.  Based on 
this, the veteran's VA physician stated that special mode 
transportation is medically necessary due to the veteran's  
frequent periods of incontinence.  

The VAMC in Palo Alto, California, denied entitlement to 
special mode transportation on the basis that the veteran did 
not meet the local guidelines established by the hospital for 
determining medical necessity.  The VAMC applied VA Manual M-
1, Part I, Chapter 25, covering Beneficiary Travel, and cited 
paragraph 25.03b, which stated that "medically indicated" 
in the terms of special mode travel means "a VHA physician's 
determination that a specialized mode of transportation is 
medically required."  The VAMC further went on to quote 
paragraph 25.04g(3) of the VA Manual, which reads that 
"local guidelines will be developed for use in determining 
when ambulance or special mode of transportation is medically 
indicated."  The VAMC reported that local guidelines for 
establishing medical need require that the veteran be 
chronically non-ambulatory, be unable to transfer in/out of a 
vehicle independently or without minimal assistance, or be 
recumbent.  The VAMC consulted with a VA physician who 
reviewed the veteran's file, although he did not examine the 
veteran.  That physician determined that the veteran did not 
meet the local criteria for having a medical need.  (Emphasis 
added.)  The VAMC subsequently denied the veteran's 
entitlement to special mode transportation based on a lack of 
medical need.  The Board disagrees.  

The regulation published as 38 C.F.R. § 17.143 is of greater 
legal significance than local or other administrative 
materials, such as the VA Manual M-1, which have not, under 
procedures required by the Administrative Procedures Act 
(APA), undergone public notice and comment prior to 
promulgation and subsequently do not carry the force of law.  
See 5 U.S.C.A. § 706(2)(A).  The regulation, which requires 
satisfaction of a three element test is applicable and 
supersedes any other purely administrative publication such 
as the M-1.  In that regard, the veteran has a VA physician's 
opinion showing medical necessity, is unable to defray the 
expense of special mode transportation due to having a 
service-connected disability over 30 percent in evaluation, 
and would only require the transportation in authorized or 
emergency situations.  See 38 C.F.R. § 17.143(c)(2).  As 
such, the veteran is entitled to special mode transportation.  


ORDER

Entitlement to special mode transportation is granted.

  
____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


